Citation Nr: 1758196	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-13 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center from 
Milwaukee, Wisconsin


THE ISSUE

Whether termination of death pension benefits on August 1, 2016 was proper?


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to October 1990.  He died in October 2006. 

This appeal arises before the Board from a decision of the Pension Management Center (PMC) in Milwaukee, Wisconsin.

The claim has been rephrased to better reflect the issue on appeal.


FINDING OF FACT

The termination was not carried out in accordance with applicable notice procedures and is void ab initio.


CONCLUSION OF LAW

The termination of VA nonservice-connected pension benefits on August 1, 2016 is improper.  VA nonservice-connected pension benefits are restored effective August 1, 2016.  38 U.S.C.A. §§ 201, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, .3.27, 3.272, 3.274, 3.275, 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As this decision grants the benefit on appeal, consideration of whether proper VCAA notice was required or provided is not necessary.  Bernard v. Brown, 4 Vet. App., 384, 394 (1993).

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541 (a).  An appellant is entitled to these benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected that would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541 (a); 38 C.F.R. § 3.3 (b)(4).  

The appellant's claim was received on December 9, 2011.  (See VA Form 21-534).  A December 2015 notification letter indicates she was initially granted nonservice-connected death pension effective October 13, 2015 (payable November 1, 2015) based on countable annual income.

In August 2016, the Agency of Original Jurisdiction (AOJ) attempted to notify the appellant that it proposed to terminate her pension benefits effective August 1, 2016 due to lack of response within 60 days.  However, the notice letter was returned to the VA mailed as undeliverable.  It was sent to the wrong address.  (See June 2016 notification of change of address from the appellant).  Therefore, termination of survivor's pension is deemed improper on the basis of deficient notice.

VA nonservice-connected death pension benefits are restored, effective August 1, 2016.  Then, the Pension Management Center must properly develop the record, to include proper notice and financial statements, to determine if the pension is warranted.




ORDER

VA nonservice-connected death pension benefits are restored, effective August 1, 2016.



____________________________________________
BRADLY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


